Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  June 5, 2013                                                                                          Robert P. Young, Jr.,
                                                                                                                  Chief Justice

                                                                                                        Michael F. Cavanagh
                                                                                                        Stephen J. Markman
                                                                                                            Mary Beth Kelly
                                                                                                             Brian K. Zahra
  147117 (19)                                                                                        Bridget M. McCormack
                                                                                                           David F. Viviano,
                                                                                                                       Justices


  BERNARD SUTTON STEVENS BEY,

                 Plaintiff-Appellant,

  v                                                                  SC: 147117
                                                                     COA: 312610
  DEPARTMENT OF CORRECTIONS,

             Defendant-Appellee.
  ___________________________________

                  On order of the Chief Justice, plaintiff’s motion to extend time for payment
  of the initial partial filing fee as ordered is denied. Within 21 days of the certification of
  this order, plaintiff shall pay to the Clerk of the Court the initial partial filing fee of
  $16.00. Failure to comply with this order shall result in the appeal not being filed in this
  Court.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            June 5, 2013
          jam
                                                                                Clerk